Per curiam:
Jimmy Jackson, Jr. ("Jackson") appeals from a judgment sustaining the Director of Revenue's suspension of his driving privileges. Jackson argues that the trial court erred in admitting the results of the breath alcohol test into evidence. Jackson claims the foundational requirements for *325admission of the test were not met because the test was not performed in accordance with regulations promulgated by the Department of Health and Senior Services ("DHSS"). Specifically, Jackson asserts that the police officer who administered the breath alcohol test did not continuously observe Jackson for the fifteen minutes immediately prior to the administration of the test. We affirm. Rule 84.16(b).